Citation Nr: 0514816	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  97-10 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for left knee instability during the period prior to 
March 9, 2001.

2.  Entitlement to a disability rating in excess of 10 
percent for the period from March 9, 2001, for instability of 
the left knee.

3.  Entitlement to a disability rating in excess of 10 
percent for the period from March 9, 2001, for other 
residuals of a left knee injury, to include degenerative 
joint disease.

4.  Entitlement to an extension of a temporary total 
disability rating based on the need for convalescence beyond 
December 31, 1994.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1991 to 
February 1994.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 1995 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey.

When the case was before the Board in June 2003, the Board 
decided the veteran's appeal.  The appellant appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In September 2004, the Court issued an order 
that dismissed the issue of entitlement to a separate 
compensable disability rating for other residuals of a left 
knee injury, including degenerative joint disease, during the 
period prior to September 20, 1999, granted a joint motion of 
the parties, vacated that portion of the Board's June 2003 
decision denying other issues on appeal, and remanded the 
matter to the Board for action in compliance with the motion.  

While the other issues have been decided herein, the issue of 
entitlement to a disability rating in excess of 10 percent 
for the period from March 9, 2001, for other residuals of a 
left knee injury, to include degenerative joint disease, is 
addressed in the remand that follows the order section of 
this decision.


FINDINGS OF FACT

1.  For the period prior to March 9, 2001, any subluxation or 
instability of the veteran's left knee did not more nearly 
approximate severe than moderate.

2.  For the period beginning March 9, 2001, any subluxation 
or instability of the veteran's left knee has not more nearly 
approximated moderate than slight.

3.  A temporary total rating for convalescence following 
repair of a torn left anterior cruciate ligament (ACL) was 
assigned for the period from September 24, 1994, through 
December 31, 1994.

4.  As of December 31, 1994, the surgical wounds had healed 
and the veteran's left knee disability had stabilized; 
further convalescence was not required.


CONCLUSIONS OF LAW

1.  For the period prior to March 9, 2001, the veteran's left 
knee instability does not warrant more than the assigned 
evaluation of 20 percent.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.10, 4.71a, Diagnostic Codes 5003, 5010, 
5257-5261 (2004).

2.  For the period beginning March 9, 2001, the instability 
of the veteran's left knee does not warrant more than the 
currently assigned evaluation of 10 percent.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.71a, Diagnostic 
Code 5257 (2004).

3.  The criteria for an extension of a temporary total rating 
based on post-surgical convalescence for a left knee 
disability beyond December 31, 1994, have not been met.  38 
C.F.R. § 4.30 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Subsequent to the filing of the appellant's claim, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law and 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in his possession that pertains to the claim.  

The record reflects that through the March 2001 supplemental 
statement of the case, the veteran has been informed of the 
evidence and information necessary to substantiate his 
claims, the information required of him to enable VA to 
obtain evidence in support of his claims, the assistance that 
VA would provide to obtain evidence and information in 
support of his claims, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  Although VA did not specifically inform the veteran 
that he should submit any pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and that he should either submit such evidence or 
provide the RO with the information necessary for the RO to 
obtain such evidence.  Therefore, the Board is satisfied that 
VA has complied with the notification requirements of the 
VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such outstanding evidence.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
provisions of the VCAA and the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In this case, the RO readjudicated the veteran's claims on a 
de novo basis following compliance with the notice 
requirements of the VCAA and the implementing regulations.  
There is no indication or reason to believe that its 
decisions would have been different had the claim not been 
previously adjudicated.  In sum, the Board is satisfied that 
the RO properly processed the claim following compliance with 
the notice requirements of the VCAA and the implementing 
regulations.   

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the veteran's left knee 
disability.

Following his discharge from service in February 1994, the 
veteran filed a claim seeking entitlement to service 
connection for a left knee disability.  Based on the 
veteran's service medical records, which indicated that the 
veteran injured his left knee and underwent arthroscopic 
debridement of a torn anterior cruciate ligament and 
arthroscopic partial medial meniscectomy of the left knee in 
service, service connection for residuals of a left knee 
injury was awarded in July 1994.  A 10 percent rating was 
assigned, effective February 14, 1994.

In November 1994 the veteran filed a claim for a temporary 
(100 percent ) total rating for his left knee disability, 
based on ACL reconstruction surgery he underwent in September 
1994.

In December 1994 the veteran submitted a written statement 
indicating that following his September 1994 surgery, he had 
been released from the hospital on October 3, 1994, with an 
expected convalescence period/physical therapy of six to nine 
months.  He indicated that he was currently going through 
physical therapy five days a week, and he could not work due 
to post-surgery rehabilitation and his established skills.

In February 1995 the RO received the veteran's VA treatment 
records dated from June 1994 through January 1995.  Medical 
records dated in September 1994 confirm that the veteran 
underwent left ACL reconstruction, and he was discharged on 
October 3, 1994, with a postoperative course which was 
described as unremarkable.  In October 1994 the veteran 
received follow-up treatment for his left knee.  A November 
17, 1994, notation indicates that the veteran returned for 
routine [left knee] follow-up treatment.  It was noted that, 
at this time, he continued physical therapy.  Physical 
examination revealed that the veteran had full range of 
motion, no swelling, no tenderness, and that his surgical 
wound was well healed.  Continued physical therapy was 
advised.  A January 30, 1995, notation indicates that the 
veteran was seen four months following his left knee surgery.  
At this time, the veteran complained of occasional locking 
and giving away of the left knee.  He indicated that this had 
occurred approximately three times in the last four months.  
Physical examination revealed a positive Lachman test, stable 
varus/valgus, and range of motion was 5-110 degrees.  
Assessment was status post ACL reconstruction with 
recommended physical therapy.  It was noted that the veteran 
should avoid heavy physical demands on the left knee.

In a February 1995 rating action the veteran was awarded a 
temporary total rating based on his September 1994 ACL 
reconstruction surgery.  Such rating was effective from 
September 24, 1994, through November 1994.

On March 30, 1995, the RO received the veteran's claim 
requesting an extension of his aforementioned temporary total 
rating and his claim requesting an increased rating for the 
residuals associated with his left ACL reconstruction.  In 
conjunction with his claims, the veteran submitted a March 
1995 physiatric re-evaluation report, which reflects that the 
veteran complained of knee weakness despite continued 
physical therapy.  It was noted that the veteran had 
increased the number of [exercise] repetitions when pain 
permitted.  The veteran was not able to work secondary to 
heavy labor/lifting.  It was noted that it was not 
recommended that the veteran work.

In April 1995 the RO received a VA orthopedic clinic record 
dated January 27, 1995, which indicates the veteran had good 
strength, good endurance, and full range of motion.  It was 
questionable as to whether the veteran could work at this 
time, or whether a brace was appropriate at this time.  An 
April 25, 1995, physiatric re-evaluation report indicates the 
veteran was not able to function as a construction worker 
with heavy labor and lifting.  It was noted the veteran was 
still having pain with prolonged walking and standing.

In a May 1995 written statement the veteran indicated that 
his only work experience was in heavy construction.  He 
indicated that he could not return to work in January and 
February [1995] because he was still receiving physical 
therapy five times a week.  The veteran additionally 
reiterated that a VA examiner had indicated that he could not 
return to work.

A June 1995 treatment record shows that the veteran presented 
for treatment with complaints of left knee pain of 
approximately eight to nine months' duration.  It was noted 
that the veteran had previously undergone left knee surgery 
followed by four to six months of therapy.  It was noted that 
the veteran was not currently working, and he was unable to 
stand for prolonged periods.  Physical examination of the 
left knee revealed no swelling, effusion, or erythema.  The 
veteran had flexion to 80 degrees.  The diagnosis was chronic 
left knee pain.  The veteran was referred for a prosthetic 
consultation for a knee brace.  An X-ray study of the 
veteran's left knee revealed screws located in the distal 
femur and proximal tibia.  The X-ray study also revealed 
calcifications in the posterior soft tissues: "old trauma?."  
With respect to the X-ray findings, it was noted that there 
had been no changes since November 17, 1994.

A June 1995 physiatric re-evaluation report indicates that 
the veteran noted sharp pain after exercise.  He also felt 
pinching and snapping.  It was noted that the veteran had 
been given an elastic hinged knee brace.  The veteran had a 
negative drawer test.  An MRI was ordered.  Finally, it was 
noted that at present, it was not recommended that the 
veteran work in construction.

In a July 1995 rating action the veteran's disability rating 
for residuals of a left ACL reconstruction was increased from 
10 percent to 20 percent, effective December 1, 1994.

A July 1995 treatment record indicates that the veteran 
continued to complain of knee pain with sitting and standing.  
It was noted that the veteran would not be able to work at 
construction without pain, and that he was pursuing 
vocational rehabilitation with VA.  Additionally, the veteran 
was seeing a counselor at the community college.  Physical 
examination of the veteran's left knee revealed that he had 
full range of motion, and positive grind.  A prior MRI 
revealed ACL repair which was intact as well as a small 
peripheral tear at the lateral meniscus.  The impression was 
present pain due to chronic degenerative joint disease and 
meniscus tear.

Records documenting the veteran's physical therapy sessions 
in 1994 and 1995 have been associated with the claims folder.

In April 1997 the RO received additional treatment records 
dated from July 1995 through March 1997.  A July 17, 1995, 
notation indicates that the veteran was returning for a 
routine surgical follow-up.  Physical examination of the left 
knee revealed no swelling or tenderness.  The veteran's range 
of motion was 0 to 130 degrees.  A July 1997 notation 
indicates the veteran's knees remained stable with no 
effusion.  The veteran also had negative drawer and Lachman 
tests.  Finally, the July 1997 treatment notation reflects 
that the veteran transitioned from a heavy labor construction 
occupation to a sedentary desk job.

In May 1997 a VA orthopedic examination was conducted.  At 
this time, the veteran indicated that he was still doing 
physical therapy at home.  He stated that kneeling, walking 
for more than one-half hour, or cold weather made his knee 
ache.  According to the veteran, he did not take any 
medication for his knee.  He also advised that his left knee 
felt weaker, and he did not feel he could jump with it.  
Physical examination of the knee revealed no swelling, 
warmth, tenderness, crepitus, or effusion.  The knee was 
stable times four.  There was no joint line tenderness.  The 
veteran had 0 degrees of extension and 131 degrees of 
flexion.  The veteran also had 5/5 strength in flexion and 
extension.  There was no pain with range of motion.  An X-ray 
of the veteran's left knee revealed minimal degenerative 
disease.  The final diagnosis was status post anterior 
cruciate ligament repair of the left knee, now with a normal 
exam.  The examiner noted that prolonged standing, walking, 
or kneeling made the veteran's knee pain worse.

In September 1999 the veteran underwent an additional VA 
orthopedic examination.  Physical examination of the left 
knee on this occasion revealed no deformity.  Mild quadriceps 
atrophy was present.  There was no evidence of effusion into 
the joint.  There were no inflammatory signs, nor was there 
tenderness. McMurray's test was negative.  There was no 
instability.  Increased crepitation was found during passive 
and active range of motion.  Range of motion of the left knee 
was measured as follows both actively and passively: 
extension to 0 degrees and flexion to 120 degrees.  Pain was 
complained of during range of motion.  An X-ray study of the 
left knee revealed status post ACL reconstruction, 
degenerative joint disease of the left knee, and 
calcification of patellar tendon.  Final diagnosis was 
rupture of the meniscus and anterior cruciate ligament of the 
left knee, status post- arthroscopic surgery and ACL 
reconstruction, with degenerative joint disease of the left 
knee.

In a March 2001 rating action the RO reduced the rating for 
instability from 20 to 10 percent and granted a separate 10 
percent rating for other residuals of the left knee injury, 
including degenerative joint disease.  These ratings were 
effective March 9, 2001.

In April 2001 the veteran underwent another VA orthopedic 
examination.  At this examination, the veteran reported that 
his knee was fine on easy days.  He advised that he did not 
take any medication.  The veteran indicated that on days that 
he was on his feet all day, his knee would ache.  He 
indicated that he did not play sports.  If he had to work 
heavily for several days, his knee would seem fatigued.  He 
denied any incoordination.  He indicated that his knee did 
ache with cold weather.  He had a normal range of motion.  He 
denied any weakness.  Physical examination of the veteran's 
left knee revealed no swelling, warmth, tenderness, crepitus, 
or effusion. The veteran was stable times four.  There was no 
joint line tenderness.  Extension was 0 degrees and flexion 
was 135 degrees.  An X-ray study of the left knee revealed 
minimal degenerative disease with narrowing of the medial 
femoral joint compartment.  It was noted that there had been 
no significant change in the examination since September 
1999.  The diagnosis was normal examination of the left knee, 
but with some pain with increased use.

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability, a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability, or a 30 percent evaluation for severe 
knee impairment with recurrent subluxation or lateral 
instability.

I.  Entitlement to a rating in excess of 20 percent for 
instability of the left knee for the period prior to March 9, 
2001

For the period prior to March 9, 2001, the veteran's left 
knee disability was evaluated as 20 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under that code, as 
noted above, a 10 percent rating is warranted when there is 
slight recurrent subluxation or lateral instability, a 20 
percent rating when there is moderate recurrent subluxation 
or lateral instability, and a 30 percent evaluation for 
severe knee impairment with recurrent subluxation or lateral 
instability.  

During the period prior to March 9, 2001, the veteran 
complained of occasional locking and giving away of the knee.  
In January 1995, the veteran indicated that this had occurred 
about three times in the last four months.  The knee showed 
stable varus/valgus at that time and the veteran began 
physical therapy.  In March 1995, the veteran complained of 
knee weakness despite physical therapy.  June 1995 treatment 
records do not indicate that the veteran complained of 
instability of the knee, nor was instability found upon 
examination at this time.  A July 1995 treatment record does 
not note any instability; however, a prior MRI which states 
that the ACL was intact but there was a small peripheral tear 
at the lateral meniscus, is referred to in this treatment 
record.  A May 1997 VA examination report does not note any 
instability of the knee.  The exam revealed a normal left 
knee.  A July 1997 treatment record notes that the veteran's 
knee was stable.  At this time the veteran transitioned from 
heavy labor construction work to a desk job.  A September 
1999 VA examination report notes that there was no 
instability of the left knee.  In sum, neither the objective 
medical evidence nor the veteran's subjective complaints for 
this period show that the instability of the left knee more 
nearly approximates severe than moderate.

II.  Entitlement to a rating in excess of 10 percent for 
instability of the left knee beginning March 9, 2001

For the period beginning March 9, 2001, the veteran's left 
knee was evaluated as 10 percent disabling under the same 
diagnostic code, 5257.  For this period of time, the only 
medical evidence of record is the report of an April 2001 VA 
examination.  According to that report, the veteran did not 
complain of weakness or instability.  Physical examination 
revealed no swelling, warmth, tenderness, crepitus or 
effusion.  Importantly, the report indicates that the 
veteran's knee was stable times four.  Although pain was 
noted to occur with increased use of the knee, instability, 
weakness, or incoordination was not noted.  In fact, the 
veteran himself denied experiencing any incoordination or 
weakness.  As such, the Board cannot find that the veteran's 
left knee is more than slightly unstable for this time 
period.

III.  Extra-schedular Consideration

The Board has considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service 
for extra-schedular consideration.  The record reflects that 
the veteran has not required hospitalization for his left 
knee disability other than that which is already accounted 
for by his temporary total rating and that the manifestations 
of the disability are not in excess of those contemplated by 
the assigned evaluations.  The veteran, although unable to 
work in construction due to his left knee disability, has 
been able to work at a desk job.  This disability has never 
precluded sedentary work nor has it required immobility, bed 
rest or restrictions on normal daily activities.  In the 
Board's opinion, there is no indication in the record that 
the average industrial impairment from the disability would 
be in excess of that contemplated by the assigned evaluation.  
Therefore, referral of this case for extra-schedular 
consideration is not in order.

IV.  Entitlement to an extension of the temporary total 
rating beyond December 31, 1994

The veteran has been assigned a temporary total convalescent 
rating effective from September 24, 1994, through December 
31, 1994; however, he claims that he should be awarded 
convalescent benefits for an additional period of time.

Under applicable criteria, a total disability rating will be 
assigned without regard to other provisions of the rating 
schedule when it is established by the report at hospital 
discharge or outpatient release that entitlement is warranted 
under paragraph (a)(1), (2), or (3) of this section effective 
from the date of hospital admission and continuing for a 
period of one, two, or three months from the first day of the 
month following such hospital discharge or outpatient 
release.  The referenced paragraphs provide that total 
ratings will be assigned if treatment of a service-connected 
disability resulted in: 

(1) Surgery necessitating at least one month of 
convalescence; 

(2) Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight-bearing prohibited); 

(3) Immobilization by cast, without surgery, of one major 
joint or more.  

A total rating may be extended for one, two, or three months 
beyond the initial three months period under paragraph 
(a)(1), (2) or (3) of this section; extensions of one or more 
months up to six months beyond the initial six months period 
may be made under paragraph (a)(2) or (3) of this section 
upon approval of the Adjudication Officer.  38 C.F.R. § 4.30.

The evidence of record notes that the veteran underwent 
repair of a torn left ACL in September 1994.  On October 3, 
1994, the veteran was discharged; the hospitalization report 
notes that the veteran's postoperative course was 
unremarkable.  A November 17, 1994, progress note states that 
the veteran's wound was well healed.  A January 1995 progress 
note states that the veteran should avoid physical demands 
and undergo physical therapy three days a week instead of 
five days a week.  An April 1995 physiatric reevaluation note 
states that the veteran was not able to function as a 
construction worker with heavy labor.  At that time, he 
complained of pain with prolonged walking  A June 1995 
progress note states that the veteran was not working and was 
unable to stand for prolonged periods.  He was instructed to 
have a prosthetics consult for a knee brace.  He was also 
encouraged to lose weight.  Another June 1995 medical record 
notes that the veteran was told not to work in construction 
at the present time.  He complained of sharp pain after 
exercise.  His range of motion was adequate.  He was given an 
elastic hinged knee brace and told to follow up in one month.  
Progress notes from July 1995 state that an MRI showed that 
the ACL repair was intact.  Also noted was that the veteran 
would not be able to work at construction without pain; 
however, the veteran was noted to be pursuing a vocational 
rehabilitation program through VA.  The veteran had full 
range of motion at this time.  He was instructed to continue 
with his present exercise and return in four months.  A July 
17, 1995, progress note states that the veteran was doing 
home physical therapy.  The surgical scar was well healed and 
there was no tenderness or swelling.  A December 1995 
progress note states that the veteran qualified for 
vocational rehabilitation and would begin computer training.  

By rating decision dated in May 1995, the RO denied the 
veteran's request for an extension of Paragraph 30 benefits 
beyond November 30, 1994.  The veteran appealed this 
decision.  In a June 2003 Board decision, an extension of 
such benefits was granted through December 31, 1994.  The 
veteran has continued his appeal.

After carefully reviewing the objective evidence of record, 
and the contentions of the veteran, the Board concludes that 
an extension of a temporary total rating beyond December 31, 
1994, under the provisions of 38 C.F.R. § 4.30, is not 
warranted.  The record reflects that the veteran underwent 
surgery in September 1994 for repair of a left ACL tear.  A 
100 percent rating for convalescence was assigned based on 
the veteran's surgery; that rating ended December 31, 1994.  
The subsequent medical records pertaining to the veteran's 
knee show that when the veteran was discharged in October 
1994, he was later told to begin physical therapy, and to 
avoid heavy lifting, to include working as he did in 
construction.  When he was seen in June 1995, approximately 
nine months after surgery, he was told that he still could 
not work in construction.  Thereafter, the veteran underwent 
VA vocational rehabilitation and undertook learning new job 
skills.  In July 1995, the veteran was no longer told he 
could not work in construction; instead, he was told that he 
would not be able to work in construction without pain.  He 
began a desk job.  However, despite the limitations on the 
veteran's ability to do heavy labor, his wounds were 
completely healed, therapeutic immobilization of one major 
joint or more was never required, there was never any 
application of a body cast, there was no need for house 
confinement and there was no need for a wheelchair or 
crutches.  Finally, regular weight-bearing was not 
prohibited.  All that was prohibited was working in 
construction.  The Board notes that the veteran was 
previously employed as a construction worker, a job that 
requires heavy lifting and strain on the knees.  The Board 
also acknowledges that the veteran stated that he has only 
ever worked construction.  However, an inability to do one 
particular line of work due to service-connected disability 
is not grounds for an extension of a temporary total rating 
based upon such disability.  The veteran did use a brace, but 
he was mobile.  He was still attending physical therapy after 
December 31, 1994, and he was still being seen by physicians 
for his left knee, but as delineated above, he does not meet 
any of the criteria required for entitlement to an extension 
of his temporary total rating.




ORDER

Entitlement to a disability rating in excess of 20 percent 
for left knee instability during the period prior to March 9, 
2001, is denied.

Entitlement to a disability rating in excess of 10 percent 
for the period from March 9, 2001, for left knee instability 
is denied.

Entitlement to an extension of a temporary total disability 
rating based on the need for convalescence beyond December 
31, 1994, is denied.


REMAND

The veteran contends that he is entitled to an evaluation in 
excess of 10 percent for other residuals of his left knee 
injury, including degenerative joint disease, for the period 
beginning March 9, 2001.  The Board is of the opinion that 
further development is required in order to properly decide 
this claim.  In this regard, the Board notes that the April 
2001 VA examination is inadequate for rating purposes because 
it fails to address all pertinent disability factors set 
forth in 38 C.F.R. §§ 4.40, 4.45 (2004).  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following 
actions: 

1.  The veteran should be requested to 
provide any pertinent evidence in his 
possession and to either provide a copy 
of any medical records, not already of 
record, pertaining to treatment or 
evaluation of his left knee disability 
during the period of this claim or to 
provide the identifying information and 
any authorization necessary to enable the 
RO to obtain such evidence on his behalf.

2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  If the RO is unsuccessful 
in its efforts to obtain any such 
evidence, it should so inform the veteran 
and his representative and request them 
to submit the outstanding evidence.

3.  When all indicated record development 
has been completed, the veteran should be 
scheduled for a VA examination by a 
physician with the appropriate expertise 
to determine the current degree of 
severity of the veteran's service-
connected degenerative joint disease of 
the left knee.   

The claims file must be provided to the 
examiner and consideration of such should 
be reflected in the completed examination 
report.  All indicated studies, including 
X-rays and range of motion studies in 
degrees, should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.  

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.  If this is not possible, 
the examiner should so state. 

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  If this is not possible, 
the examiner should so state.  

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  The rationale for all opinions 
expressed should also be provided.

4.  The RO should also undertake any 
other development it determines to be 
warranted.

5.  Then, the RO should adjudicate the 
veteran's claim for an evaluation in 
excess of 10 percent during the period 
from March 9, 2001, for residuals of a 
left knee injury, including arthritis and 
excluding instability,  based on a de 
novo review of all pertinent evidence.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge\
Board of Veterans' Appeals



 Department of Veterans Affairs


